Citation Nr: 1620197	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-28 122A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased disability rating for eczema, rated currently as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 through December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which awarded a higher 10 percent disability rating for eczema, effective October 6, 2011.  The Veteran has perfected a timely appeal of that decision and asserts entitlement to a still higher disability rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a video conference hearing in this matter.  Pursuant to that request, VA scheduled a video conference hearing to take place in April 2016, with the Veteran attending from the Waco RO.  Notice to that effect was mailed to the Veteran.  The Veteran did not appear as scheduled; but, in an April 2016 correspondence, advised VA that he was unable to attend the scheduled hearing due to a conflict with his work schedule and inability to obtain leave from work to attend the hearing.  He asked that VA reschedule his video conference hearing and that it be scheduled to take place at any time between 10:00 a.m. to 5:00 p.m.  VA has not responded to the Veteran's request for a rescheduled hearing.

The Veteran has stated good cause for his failure to appear at the scheduled April 2016 video conference hearing.  Accordingly, and because the RO schedules Board video conference hearings, this matter must be remanded so that the requested hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




